Citation Nr: 1339154	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  12-14 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend.




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1958 to September 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which, in pertinent part, reopened and denied the claim for service connection for bilateral hearing loss.  

In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing loss was initially denied by the RO in an unappealed March 2002 rating decision. 

2.  The evidence received since the March 2002 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for bilateral hearing loss was initially denied in an unappealed March 2002 rating decision.  The RO found that the record did not establish a link between the claimed hearing loss and any incident of active duty service, to include the Veteran's reports of noise exposure and a head injury.  The Veteran did not appeal the March 2002 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence received since the March 2002 denial of the claim includes a September 2012 examination report from a private audiologist.  The examination report includes a diagnosis of significant sensorineural hearing loss and a medical opinion linking the hearing loss to the Veteran's military service.  The Board finds this evidence is new as it was not previously considered and also material as it relates to a previously unestablished fact in the claim-the presence of a nexus between the Veteran's hearing loss and active service.  Thus, the September 2012 private audiology examination report is sufficient to reopen the claim for entitlement to service connection for bilateral hearing loss.  

Given the favorable nature of the Board's decision to reopen the claim, the Board concludes that further discussion of the new and material claim-with respect to VA's duties to notify and assist-is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for bilateral hearing loss is granted. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered on the reopened claim for entitlement to service connection for bilateral hearing loss.  The Veteran testified in September 2012 that he underwent a hearing test approximately two months earlier at the White River Junction VA Medical Center (VAMC) that demonstrated severe hearing loss.  According to the Veteran, his VA audiologist stated that his hearing loss was so severe he might be a candidate for a cochlear transplant.  The procurement of potentially pertinent VA medical records referenced by a veteran is required.  The claims file currently contains records of VA treatment dated only through May 2011 and attempts must be made to obtain treatment records from the VAMC since that time, including the July 2012 audiology examination.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran also testified that he first underwent treatment for hearing loss in approximately 1980 when he was first issued hearing aids by a private physician.  Additionally, he was placed on long-term disability with his employer at the same time due to hearing loss.  The claims file currently indicates that the Veteran first began treatment for hearing loss in 1991.  The Veteran should be provided an opportunity to submit records associated with the earlier findings of hearing loss or provide appropriate medical releases to allow VA to obtain the evidence on his behalf.  

Finally, a remand is also required for the issuance of a supplemental statement of the case (SSOC).  In October 2012, the Veteran submitted a private medical opinion in support of his claim for service connection.  The new evidence was not accompanied by a waiver of initial consideration by the agency of original jurisdiction (AOJ).  The Veteran has a right to have the evidence considered by the AOJ.  38 C.F.R. § 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he submit any records in his possession of  private treatment for hearing loss dated prior to 1991.  Also provide the Veteran with medical release forms and request that he execute them if he wishes for VA to obtain the private treatment records on his behalf.  

The Veteran should be notified that VA is particularly interested in records pertaining to the issuance of his hearing aids in approximately 1980 and his long-term disability for hearing loss from his employer.

2.  If proper medical release forms are received, obtain records of treatment from all identified private facilities.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request they provide the outstanding evidence.

3.  Obtain the Veteran's complete records from the White River Junction VAMC dated since May 2011.  Associate these records with the Veteran's paper or virtual claims file.  All efforts to obtain the Veteran's records must be documented in the claims file. 

4.  Readjudicate the claims on appeal with consideration of all evidence of record, including the September 2012 private examination report and medical opinion from the Veteran's private audiologist.  If the benefits sought are not fully granted, provide the Veteran and his representative a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


